The petitioners have attempted to appeal (by a claim filed on May 20, 1974) from orders of the Superior Court allowing the respondents’ motions to dismiss a petition brought under G. L. c. 79 by which the petitioners sought to recover under G. L. c. 41, § 81DD, the damages allegedly sustained by them by reason of the action of the town’s planning board which was considered in Bigham v. Planning Bd. of No. Reading, 362 Mass. 860 (1972). The attempt must fail for the reasons set out in Flint v. Wilmington, 310 Mass. 66 (1941).

Appeal dismissed.